Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 1 of 11
Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 2 of 11
Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 3 of 11
Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 4 of 11
Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 5 of 11
Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 6 of 11
Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 7 of 11
Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 8 of 11
Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 9 of 11
Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 10 of 11
Case 20-01022 Doc 3-33 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23B. Enforcement
                            discovery requests Page 11 of 11
